Argued May 5, 1941.
These appeals have their origin in a petition filed by Nellie Snyder and sixteen other persons under section 1611 of the Pennsylvania Election Code of June 3, 1937, P.L. 1333, 25 PS sec. 3231, praying for an audit of the expense account filed by Herbert F. Laub, the successful candidate for Judge of the Court of Common Pleas of Northampton County at the election held on November 2, 1937. An auditor was duly appointed.
In view of our disposition of the case, we shall not recite the proceedings intervening between the appointment of the auditor on January 13, 1938 and the filing of his report on May 17, 1940; nor is it necessary to state at length his findings of fact and conclusions of law. It is sufficient to say that he found that the account as filed contained numerous errors respecting the dates when certain listed expenditures were paid, and failed to set forth in detail, as required by the Election Code, all the names of people who had ultimately received compensation for services rendered the accountant out of the payments made and accounted for by him; and that he had been negligent in the preparation of the account. His conclusions of law were, (1) That the errors in the account respecting the dates on which the listed expenditures were paid were not such *Page 534 
errors as would render the account false in a substantial manner; (2) that the account was false within the meaning of the Election Code of 1937, as explained in Bechtel's Election Expenses,39 Pa. Super. 292, in that it did not set forth the names of all persons who were paid for services rendered the accountant during his campaign and the amount paid to each; (3) that the account, even as amended, would be false as not showing the payment of $40 to Ike Thomas and $60 to William Martin, respectively, for posting campaign cards [although it did show the payment of $100 to George F. Coffin, Jr., the person who employed Thomas and Martin to do the work]; (4) that the audit of his expense account was justified by the character of the account as filed; and (5) that the costs of the audit should be imposed on Mr. Laub. Neither his findings nor conclusions justified any charge of fraud or intentional misconduct on the accountant's part.
Exceptions to the auditor's report were filed by the petitioners and the accountant, respectively.
After full hearing and consideration, the majority of the court, composed of Honorable SAMUEL E. SHULL, President Judge of the 43d Judicial District, specially presiding, and Judge McCLUSKEY, entered a decree dismissing petitioners' exceptions Nos. 1, 2, 3, 4, 5, 13, 14, 15, 16, 17, 18, 19, 21, 22, 23, 24, 25, 26, 27, 28, 30, 37 and 38; sustaining exceptions 12, 20 and 29; dismissing exceptions 6, 7, 8, 9, 10 and 11, as framed, but certifying certain facts to which they related, to the District Attorney of Northampton County for criminal prosecution, and to the Attorney General of the Commonwealth for quo warranto proceedings, respectively. All other exceptions of the petitioners and all of the accountant's exceptions were dismissed. The opinion of the court while holding that the account was false in a substantial manner, absolved the accountant of any fraud, or wilful, deliberate violation of *Page 535 
the election laws and refused to sustain petitioners' contention that he was disqualified from holding an office of trust or profit.
Judge BARTHOLD, the remaining member of the court, filed a dissenting opinion.
Appeals were taken to this court by the accountant, No. 114, and by the petitioners, No. 138.
A careful review of the record as a whole satisfies us that the opinion of Judge BARTHOLD correctly disposes of the questions raised in both appeals, and we adopt that opinion as the opinion of this court. It will appear in the report of the case.
No. 114 — The decree is reversed, and a decree is directed to be entered in accordance with Judge BARTHOLD'S opinion. The costs on appeal to be equally divided between the appellant and the appellees, petitioners.
No. 138 — Appeal dismissed at the costs of the appellants.